            Case 7:18-cv-04038-AEK Document 102 Filed 09/07/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
Ronald G. Turner,

                                   Plaintiff,                    ORDER

                 -against-                                       18 Civ. 4038 (AEK)

Denis R. McDonough,
Secretary, United States Department of
Veterans Affairs, 1

                                    Defendant.
-------------------------------------------------------------X
THE HONORABLE ANDREW E. KRAUSE, U.S.M.J.
        This case is now scheduled to proceed to trial beginning with jury selection on

Wednesday, November 10, 2021. This is a firm trial date based on numerous scheduling

considerations for the use of courtroom and jury selection space. The trial will take place in

Courtroom 218 at the Honorable Charles L. Brieant Federal Courthouse, 300 Quarropas Street,

White Plains, NY 10601.

        As discussed at the August 6, 2021 status conference, pretrial submissions are due on

September 29, 2021, and opposition briefs in response to any motions in limine are due on

October 13, 2021. The parties should consult the Court’s Individual Practices at

https://nysd.uscourts.gov/hon-andrew-e-krause for detailed information on what must be

included in the September 29, 2021 submissions.

        An in-person final pretrial conference is scheduled for Thursday, October 28, 2021 at

10:00 a.m. at the White Plains courthouse in Courtroom 250. The parties must submit a joint



        1
         Denis R. McDonough, who became the Secretary of Veterans Affairs on February 9,
2021, is automatically substituted herein as the Defendant in place of originally named
Defendant Robert L. Wilkie pursuant to Rule 25(d) of the Federal Rules of Civil Procedure.
         Case 7:18-cv-04038-AEK Document 102 Filed 09/07/21 Page 2 of 2




letter on or before Thursday, October 21, 2021, outlining any issues they would like to address at

the final pretrial conference.

       All members of the public, including attorneys, appearing at a Southern District of New

York courthouse must complete a questionnaire and have their temperature taken before being

allowed entry into the courthouse. On the day you are due to arrive at the courthouse, click on

the following link: https://app.certify.me/SDNYPublic. Follow the instructions and fill out the

questionnaire. If your answers meet the requirements for entry, you will be sent a QR code to be

used at the entry device at the courthouse entrance. If you do not meet the necessary

requirements, please contact Chambers at (914) 390-4070.

       The Clerk of the Court is respectfully directed to update the docket to reflect the

substitution of Denis R. McDonough, Secretary of Veterans Affairs, for Robert L. Wilkie as the

defendant in this action.

Dated: September 7, 2021
       White Plains, New York

                                                     SO ORDERED.


                                                     ___________________________________
                                                     ANDREW E. KRAUSE
                                                     United States Magistrate Judge




                                                2
